SCHNEIDER V. SCHNEIDER



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-303-CV





SCOTT SCHNEIDER	APPELLANT



V.



SUSAN SCHNEIDER	APPELLEE



------------



FROM THE 393RD DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

  On October 1, 2004, we notified appellant, in accordance with rule of appellate procedure 42.3, that this court may not have jurisdiction over this appeal because it appears the notice of appeal was not timely filed.  
Tex. R. App. P.
 42.3(a); 
see also
 
Tex. R. App. P.
 25.1, 26.1 (providing, together, that appellate court has jurisdiction over timely filed notice of appeal).  We stated that the appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We did not receive a response.  Accordingly, we dismiss the appeal for want of jurisdiction.  
See 
Tex. R. App. P.
 42.3(a), 43.2(f). 



PER CURIAM



PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DELIVERED:  February 10, 2005



FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.